Case 2:21-cv-00984-CBM-PD Document 16-3 Filed 05/18/21 Page 1 of 3 Page ID #:282




          EXHIBIT 2
                                                          EXHIBIT 2, PAGE 143
      Case 2:21-cv-00984-CBM-PD Document 16-3 Filed 05/18/21 Page 2 of 3 Page ID #:283

                         https://www.nytimes.com/2006/02/27/business/media/top-executive-is-
                         leaving-universal-to-run-dreamworks.html



Top Executive Is Leaving Universal to Run DreamWorks

By Sharon Waxman

Feb. 27, 2006


LOS ANGELES, Feb. 26 - Stacey Snider, chairwoman of Universal Pictures, will leave the
studio to take a new job running DreamWorks, now a division of Paramount Pictures,
Paramount said on Sunday.

Ms. Snider's exit, which had been rumored for weeks, leaves a major gap in the executive
ranks at Universal, where she had guided the development and production of films since
1999. At DreamWorks, a much smaller operation, the executive will make four to six movies
a year in partnership with the producer and director Steven Spielberg.

As of midday Sunday, executives at Universal, a unit of the General Electric Company, had
not yet been officially informed of Ms. Snider's departure, a representative said.

At Paramount, which is owned by Viacom, Ms. Snider's decision to take the DreamWorks
post was seen as yet another element in the push to revitalize the studio over the last year."

"It's what we talked about from the get-go, bringing the best and brightest to Paramount,
both in front of and behind the camera," said the Paramount chairman, Brad Grey, a long-
time talent manager who was brought in to lead the revival. "Stacey is an extraordinary and
unique piece of talent as an executive."

In her new position, Ms. Snider, 44, will be the chief executive of DreamWorks and will be
co-chairwoman with co-chairman David Geffen, one of the three co-founders who guided the
company's sale to Paramount in December. She, Mr. Spielberg and Mr. Geffen will have the
collaborative authority to give a green light to four to six movies a year, at budgets of up to
$85 million a picture, which will be released by Paramount.

She will report directly to Mr. Grey.

Mr. Grey closed the deal with Ms. Snider on Sunday, pending approval by Viacom's
compensation committee. Universal executives last week told Ms. Snider, who had been
negotiating with Paramount, that she must decide by Monday whether she planned to stay
with their company or not.

                                                                   EXHIBIT 2, PAGE 144
        Case 2:21-cv-00984-CBM-PD Document 16-3 Filed 05/18/21 Page 3 of 3 Page ID #:284
In recent interviews, Ms. Snider had said she was pondering a career change because of her
desire for a slower pace and a role that would bring her back closer to the process of movie-
making. Since General Electric bought Universal in 2004, Ms. Snider had been subject to
closer supervision and tighter financial controls than had been the case under the previous
owner, Vivendi, the French conglomerate.

Universal has at least 15 movies to be released this year, not including its specialty division,
Focus Features. Among its major coming movies are "Miami Vice," a big-budget remake of
the television show, which has experienced numerous troubles during production.

Meanwhile, Paramount still has a reduced slate for next year, though it inherited several
films from DreamWorks when it purchased the studio in December. Among its coming
movies is a one blockbuster prospect, "Mission: Impossible III."
A version of this article appears in print on , Section C, Page 2 of the National edition with the headline: Top Executive Is Leaving Universal to Run
DreamWorks




                                                                                                          EXHIBIT 2, PAGE 145
